                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE TWITTER, INC. SECURITIES                       Case No. 16-cv-05314-JST
                                         LITIGATION
                                   8
                                                                                              ORDER RESETTING HEARING ON
                                   9                                                          MOTION FOR RELIEF FROM
                                                                                              NONDISPOSITIVE PRETRIAL ORDER
                                  10                                                          OF MAGISTRATE JUDGE AND
                                                                                              ORDER TO SHOW CAUSE
                                  11
                                                                                              Re: ECF Nos. 270, 271, 277
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs have filed a motion for relief from a non-dispositive pretrial order issued by

                                  14   Magistrate Judge Sallie Kim, pursuant to Federal Rule of Civil Procedure 72(a), 28 U.S.C.

                                  15   § 636(b)(1)(A), and Civil Local Rule 72-2. ECF No. 270.

                                  16          The Court set the motion for hearing on May 23, 2019, with a response due by April 26,

                                  17   2019, and any reply due by May 3, 2019. ECF No. 271. The parties have filed a stipulated

                                  18   request to change the hearing date to May 16, 2019 due to availability of defense counsel. ECF

                                  19   No. 277. The request is granted. The motion hearing is hereby reset for May 16, 2019 at 2:00

                                  20   P.M. Defendants are ordered to file a response of no longer than 5 pages, not counting

                                  21   declarations or exhibits, by April 26, 2019. Plaintiffs may file an optional reply of no longer than

                                  22   3 pages by May 3, 2019.

                                  23          Additionally, the parties, as well as non-party Gabriel Stricker, are hereby ordered to show

                                  24   cause by no later than April 30, 2019 as to why Stricker should not be ordered to file on the public

                                  25   record the declaration that was submitted to Judge Kim for in camera review pursuant to her order

                                  26   at ECF No. 264. See ECF No. 266 at 1 (referencing this declaration in the order Plaintiffs now

                                  27   challenge). If no party or third party objects to the public filing of that declaration, Stricker is

                                  28   ordered to file the declaration by May 2, 2019. However, if any party does assert that the
                                   1   declaration should not be filed publicly, the Court will take the matter under submission. The

                                   2   Court is unlikely to read the declaration as part of deciding the motion for relief if the declaration

                                   3   has not been filed publicly.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 24, 2019
                                                                                         ______________________________________
                                   6
                                                                                                       JON S. TIGAR
                                   7                                                             United States District Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
